UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commissiononly (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials ☐ Soliciting Material Under § 240.14a-12 Telkonet, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMPORTANT – ACTION TO CAST OR CHANGE YOUR VOTE IS NEEDED Dear Fellow Telkonet Shareholder: June 16, 2016 As a valued shareholder of Telkonet, Inc., I am writing to remind you that we’re less than two weeks from Telkonet’s annual shareholder meeting and we would like you to participate in the re-election of the Board of Directors of Telkonet, Inc. You are receiving voting materials from multiple sources for the Telkonet annual shareholder meeting. Even if you have already cast your proxy in favor of the opposition slate of directors, it is not too late to change your vote in favor of the management slate of directors using the ENCLOSED GREEN PROXY CARD, as it is the latest dated proxy cast that will count towards the election of the directors. I also want to remind you of some important facts and reasons for retaining the current leadership: ● First, since Bill Davis and I joined the Telkonet Board in December of 2009, the current Board and management have beenclear about our plan to facilitate sustainable sales growth, enterprise value, and shareholder value through continued platform innovation and expanding sales channels through the use of strategic partners such as Trane, Samsung, Johnson Controls and others. After the addition of Tim Ledwick, Jeff Andrews, and Kelly Warner to the Board, we expanded our relationships with these strategic partners and are seeing growing traction from this initiative.Telkonet’s sales team also continues to build sustainable selling relationships through channel partners who value Strong
